DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 Claims 1-8 and 10-12 are pending. Claim 9 have been cancelled.  Claims 1, and 10-11 have been amended. Entry of this amendment is accepted and made of record. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 10 and 11 Support for the newly added limitations of “wherein the stable stat is a state in which the machine is maintained at a constant temperature” cannot be found on the original disclosure of the invention nor in the portions of the original disclosure of the invention cited by the applicant.  The original disclosure of the invention makes mention of setting a large temperature time constant as a reference temperature (see para 0010), that the machine is determined to be in a stable state if a difference between the measured values from temperature sensors  is a threshold or less and if a surrounding temperature of a machine body temperature do not largely differ (see para. 0040), to determine that a machine tool is adapted to an external environment and stabilized at a constant temperature based on a state in which measured values from temperature  is at a comparable temperature to the position insusceptible to influence by heat generation (see para. 062), however it does not teaches that the machine is maintained at a constant temperature but that the machine tool is at a comparable temperature to the positon insusceptible to influence by heat generation and that the temperature do not largely differ from surrounding temperature and not that the temperature of the machine tool is constant. 
Dependent claims 2-9 and 12 are rejected under 35 USC 112(a) for the reasons explained above with respect to their respective independent claims 1, 10 and 11 from which they depend.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakahara et al US20050097946 (hereinafter Wakahara) in view of Kim US 2005/0224019. 
Regarding claim 1, Wakahara teaches a reference temperature setting device comprising: 
an acquisition unit that acquires measured values from multiple temperature sensors installed on a machine (see para. 0008, 0111, 0129,0145, wherein temperature sensors are disclosed, wherein the acquisition unit resides on the ECU 22, performing the function of acquiring the measured values see Fig. 1, 22, 31 ); and 
a determination unit that determines setting timing for a reference temperature for thermal displacement compensation to coincide with a point in time when the determination unit determines that a temperature of the machine is in a stable state  the setting timing being a point in time at which the reference temperature is set (see para. 0066-0073, 0079, 0144, wherein a predetermined time is set and wherein a temperature is compared with a reference value and a diagnosis process is performed in order to determine that no open-malfunction exists, and wherein it is determined that the 
wherein the determination unit determines that the temperature of the machine is in a stable state based on a comparison between a threshold and a difference (see para 0109, 0144-0148, wherein a predetermined time is set,  a difference is being determined and the difference temperature is being compared against a discriminating reference value to determine that the thermostat is normally opened, therefore the machine is in normal state), the difference being calculated by the determination unit based on a comparison using the measured values (see para 0144-0148).  
Wakahara further teaches to maintain the temperature of the coolant as constant as possible by fine adaptation as a function of the desired temperature and the external temperature (see abstract), to detect malfunction of the thermostat when the temperature of the coolant on the engine side exceeds the required temperature range causing an over-heat of the engine (see para. 0006) and further teaches to maintain the engine to a required temperature (see para. 0057).
However Wakahara does not expressly or explicitly teaches that the engine required temperature is a constant temperature and that stable state is a state in which the machine is maintained at a constant temperature.
Kim teaches a thermostat monitoring system where a temperature of the engine is maintained to be constant so that overheating or overcooling of the engine can be prevented, so that the engine may operate at its highest performance level and 
	Given the teachings of Kim of determining a normal state based on a comparison of the coolant temperature against a reference temperature, where the temperature of the engine is maintained to be constant it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the engine required temperature of the system of Wakahara to be a constant temperature such that the normal state/stable state is a state in which the machine is at a constant temperature for the benefit of preventing the overheating or overcooling of the engine so that the engine may operate at its highest performance level and increasing efficiency of heating and maintaining the temperature of the coolant.  
Regarding claim 2, the combination of Wakahara and Kim teaches all the materials as applied above.  Wakahara does not expressly or explicitly teaches wherein the difference calculated by the determination unit is a maximum difference between the measured values, and the determination unit determines the setting timing to coincide with a point in time when the maximum difference between the measured values is the threshold or less.
Kim teaches to determine a thermostat monitoring condition exists if a difference between the detected coolant temperature and the detected intake air temperature is less than a predetermined reference temperature (preferably, 6.degree.) (see para. 0043).

Regarding claim 5, the combination of Wakahara and Kim teaches all the materials as applied above for claim 1.  Wakahara further teaches that the acquisition unit acquires measured values from predetermined sensors installed near a heat generation source of the machine as the multiple sensors (0008, 0010, 0158, 0084).
Regarding claim 6, the combination of Wakahara and Kim teaches all the materials as applied above for claim 1.  Wakahara further teaches that a setting unit that sets the measured values from the multiple temperature sensors as reference temperatures of the multiple temperature sensors to coincide with the setting timing (see para. 0066, 0070, 0089, the setting unit resides in the ECU 22 performing the setting function see Fig. 1, 22, 31).
Regarding claims 10 and 11, Wakahara teaches a reference temperature setting method comprising the following steps performed by a computer (see para. 0060, see Fig. 1, 22, 31, ECU 22) of claim 10 and a non-transitory computer-readable medium storing a reference temperature setting program (see para. 0060, see Fig. 1, 22, 31, ECU 22) of claim 11 for causing a computer to perform: 

a calculation step of calculating a difference based on a comparison using the measured values (see para 0109, 0144-0148, wherein a predetermined time is set,  a difference is being determined and the difference temperature is being compared against a discriminating reference value to determine that the thermostat is normally opened, therefore the machine is in normal state); 
a determination step of determining setting timing for a reference temperature for thermal displacement compensation to coincide with a point in time when the determination unit determines that a temperature of the machine is in a stable state  the setting timing being a point in time at which the reference temperature is set (see para. 0066-0073, 0079, 0144, wherein a predetermined time is set and wherein a temperature is compared with a reference value and a diagnosis process is performed in order to determine that no open-malfunction exists, and wherein it is determined that the temperatures are normal, therefore by determining a no-open malfunction and that the temperatures are normal, it is essentially being determined that the machine is in a stable state), 
wherein the temperature of the machine is in a stable state based on a comparison between a threshold and a difference calculated in said calculation step (see para 0109, 0144-0148, wherein a predetermined time is set,  a difference is being determined and the difference temperature is being compared against a discriminating 
Wakahara further teaches to maintain the temperature of the coolant as constant as possible by fine adaptation as a function of the desired temperature and the external temperature (see abstract), to detect malfunction of the thermostat when the temperature of the coolant on the engine side exceeds the required temperature range causing an over-heat of the engine (see para. 0006) and further teaches to maintain the engine to a required temperature (see para. 0057).
However, Wakahara does not expressly or explicitly teaches that the engine required temperature is a constant temperature and that stable state is a state in which the machine is maintained at a constant temperature.
Kim teaches a thermostat monitoring system where a temperature of the engine is maintained to be constant so that overheating or overcooling of the engine can be prevented, so that the engine may operate at its highest performance level and increasing efficiency of heating and maintaining the temperature of the coolant and determining a normal state based on a comparison of the coolant temperature reference temperature (see para. 0003, 0022, 0055).
	Given the teachings of Kim of determining a normal state based on a comparison of the coolant temperature against a reference temperature, where the temperature of the engine is maintained to be constant it would have been obvious to one of ordinary skilled in the art at the time the invention was effectively filed to configure the engine required temperature of the system of Wakahara to be a constant temperature such that the normal state/stable state is a state in which the machine is at 

Allowable Subject Matter
Claims 3-4, 7-8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in form POTL-892 and not relied upon is considered pertinent to applicant's disclosure. 

 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864